DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ali Assar (reg no. 65848) on 03/02/2022.

The application has been amended as follows: 
The claims have been replaced with the claims below:

1.	(Currently Amended) A method for a user equipment (UE) for transmission or reception using beamforming, the method comprising:
providing information indicating a valid combination of UE beams to a network node, wherein the UE beams in the valid combination can be generated by the UE at the same time; 
receiving, from the network node, a Medium Access Control (MAC) signaling indicating a network beam;
deriving a UE beam from the network beam indicated by the MAC signaling;

generating the specific UE beams in the valid combination to perform the reception based on the scheduling information, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.

2.	(Previously Presented) The method of claim 1, wherein a number of the UE beams in the valid combination equals to a number of UE beams that the UE can generate at the same time.

3.	(Original) The method of claim 1, wherein the information indicates a total number of digital UE beams, a total number of analog UE beams, a maximum concurrent number of analog UE beams, a number of UE antenna elements, a number of UE antenna ports, or any combination thereof.

4.	(Currently Amended) The method of claim 1, further comprising:
providing information related to UE beamforming capability 

5.	(Original) The method of claim 1, wherein the UE cannot generate every combination of UE beams.

6.	(Currently Amended) A method for a network node for transmission or reception using beamforming, the method comprising:

transmitting a Medium Access Control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling;
choosing specific UE beams from the valid combination to schedule the UE for a reception; and
transmitting, to the UE and via the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information in the PDCCH signaling to schedule the reception for the UE based on the information, wherein the scheduling information transmitted via the UE beam indicates the specific UE beams in the valid combination to be used by the UE for the reception, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.

7.	(Previously Presented) The method of claim 6, wherein a number of the UE beams in the valid combination equals to a number of UE beams that the UE can generate at the same time.

8.	(Original) The method of claim 6, wherein the information indicates a total number of digital UE beams, a total number of analog UE beams, a maximum concurrent number of analog UE beams, a number of UE antenna elements, a number of UE antenna ports, or any combination thereof.

9.	(Previously Presented) The method of claim 6, further comprising:
controlling which UE beam or beams are used for the reception based on the information.

10.	(Original) The method of claim 6, further comprising:
receiving information related to UE beamforming capability from the UE.

11.	(Currently Amended) A User Equipment (UE) for transmission or reception using beamforming comprising:
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and coupled to the processor; 
wherein the processor is configured to execute a program code stored in the memory to:
provide information indicating a valid combination of UE beams to a network node, wherein the UE beams in the valid combination can be generated by the UE at the same time; 
receive, from the network node, a Medium Access Control (MAC) signaling indicating a network beam;
derive a UE beam from the network beam indicated by the MAC signaling;
receive, from the network node and on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information for a reception in a Physical Downlink Control Channel (PDCCH) signaling, wherein the scheduling information received on the UE beam indicates specific UE beams in the valid combination to be used for the reception; and 
generate the specific UE beams in the valid combination to perform the reception based on the scheduling information, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.

12.	(Previously Presented) The UE of claim 11, wherein a number of the UE beams in the valid combination equals to a number of UE beams that the UE can generate at the same time.

13.	(Original) The UE of claim 11, wherein the information indicates a total number of digital UE beams, a total number of analog UE beams, a maximum concurrent number of analog UE beams, a number of UE antenna elements, a number of UE antenna ports, or any combination thereof.

14.	(Currently Amended) The UE of claim 11, further comprising:
providing information related to UE beamforming capability 

15.	(Original) The UE of claim 11, wherein the UE cannot generate every combination of UE beams.

16.	(Currently Amended) A network node for transmission or reception using beamforming comprising:
a control circuit; 
a processor installed in the control circuit; and
a memory installed in the control circuit and coupled to the processor; 
wherein the processor is configured to execute a program code stored in the memory to:
receive information indicating a valid combination of user equipment (UE) beams from a UE, wherein the UE beams in the valid combination can be generated by the UE at the same time; 
transmit a Medium Access Control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling;
choose specific UE beams from the valid combination to schedule the UE for a reception; and 
transmit, to the UE and via the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information in the PDCCH signaling to schedule the reception for the UE based on the information, wherein the scheduling information transmitted via the UE beam indicates the specific UE beams in the valid combination to be used by the UE for the reception, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.

17.	(Previously Presented) The network node of claim 16, wherein a number of the UE beams in the valid combination equals to a number of UE beams that the UE can generate at the same time.

18.	(Original) The network node of claim 16, wherein the information indicates a total number of digital UE beams, a total number of analog UE beams, a maximum concurrent number of analog UE beams, a number of UE antenna elements, a number of UE antenna ports, or any combination thereof.

19.	(Previously Presented) The network node of claim 16, further comprising:
controlling which UE beam or beams are used for the reception based on the information.

20.	(Original) The network node of claim 16, further comprising:
receiving information related to UE beamforming capability from the UE. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “deriving a UE beam from the network beam indicated by the MAC signaling; receiving, from the network node and on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information for a reception in a Physical Downlink Control Channel (PDCCH) signaling, wherein the scheduling information received on the UE beam indicates specific UE beams in the valid combination to be used for the reception; and generating the specific UE beams in the valid combination to perform the reception based on the scheduling information, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.” in addition to other limitations of claim 1. 
Regarding claim 6, Prior art fails to teach the combination of “transmitting a Medium Access Control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling; choosing specific UE beams from the valid combination to schedule the UE for a reception; and transmitting, to the UE and via the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information in the PDCCH signaling to schedule the reception for the UE based on the information, wherein the scheduling information transmitted via the UE beam indicates the specific UE beams in the valid combination to be used by the UE for the reception, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.” in addition to other limitations of claim 6. 

Regarding claim 11, Prior art fails to teach the combination of “derive a UE beam from the network beam indicated by the MAC signaling; receive, from the network node and on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information for a reception in a Physical Downlink Control Channel (PDCCH) signaling, wherein the scheduling information received on the UE beam indicates specific UE beams in the valid combination to be used for the reception; and generate the specific UE beams in the valid combination to perform the reception based on the scheduling information, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple transmission/Reception Points (TRPs) of a cell.” in addition to other limitations of claim 11.

Regarding claim 16, Prior art fails to teach the combination of “transmit a Medium Access Control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling; choose specific UE beams from the valid combination to schedule the UE for a reception; and transmit, to the UE and via the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information in the PDCCH signaling to schedule the reception for the UE based on the information, wherein the scheduling information transmitted via the UE beam indicates the specific UE beams in the valid combination to be used by the UE for the reception, wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.” in addition to other limitations of claim 16. 

Claims 2-5, 7-10, 12-15, 17-20 are allowed as being dependent on claim 1 or 6 or 11 or 16.
The closest prior art, Li (US2013/0286960 A1) teaches concurrently forming Rx beams however it doesn’t teach network beam to be used by the UE for deriving a UE beam to be used and transmitting, to the UE and via the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information in the PDCCH signaling to schedule the reception for the UE based on the information wherein the specific UE beams in the valid combination are concurrently to be served by multiple serving beams from multiple Transmission/Reception Points (TRPs) of a cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416  

/AJIT PATEL/           Primary Examiner, Art Unit 2416